Citation Nr: 1629459	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  08-30 085	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), in excess of 30 percent from October 18, 2006, through January 20, 2014, and in excess of 70 percent as of January 21, 2014.  

2.  Entitlement to an effective date prior to January 21, 2014, for a 70 percent rating for PTSD.  

3.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran served in the United States Air Force Reserve and in the Air National Guard from 1988 to 2008.  He served on active duty from October 1988 to August 1989, December 1990 to July 1991, April 2004 to May 2004, August 2004 to January 2005, and from May 2007 to July 2007.  

This case was previously before the Board of Veterans' Appeals (Board) in January 2012, when it was remanded for further development.  Following the requested development, the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts raised the rating for PTSD from 30 percent to 70 percent, effective January 21, 2014.  However, that action did not constitute a full grant of benefits sought on appeal; and, therefore, the Board retained jurisdiction over the increased rating issue.  The Veteran also disagreed with the assigned effective date for the increased rating for PTSD and that issue was added to the appeal.  The RO also confirmed and continued the initial 30 percent rating for PTSD prior to January 20, 2014, and a 70 percent rating for PTSD, effective January 21, 2014.  In addition, the RO denied entitlement to TDIU and that issue was added to the appeal.  Thereafter, the case was returned to the Board for further appellate action.

On April 12, 2016, the Board denied increased ratings for PTSD and an earlier effective date for an increased rating for PTSD and denied TDIU.  

In April 2015, during the course of the appeal, the RO denied service connection for tinnitus.  In its April 2016 decision, the Board found that the Veteran had perfected an appeal with respect to that decision, and that issue was added to the appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015).  The Board then remanded the issue of entitlement to service connection for tinnitus.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

In June 2016, the Board issued an order to partially vacate the April 2016, Board decision, as to the issues currently reflected on the title page, and remand those issues to the agency of original jurisdiction for additional development.  However, at the time of the Board's June 2016 vacatur, the Veteran's appeal was pending at the United States Court of Appeals for Veterans Claims (Court).  As the Board did not have jurisdiction of the Veteran's appeal at that time, the issuance of the June 2016 order to vacate and remand constitutes an error requiring vacatur.  38 C.F.R. § 20.904.  

Accordingly, the June 30, 2016, order to vacate and Board remand addressing the issues of an increased initial rating for PTSD, in excess of 30 percent from October 18, 2006, through January 20, 2014, and in excess of 70 percent as of January 21, 2014; an effective date prior to January 21, 2014, for a 70 percent rating for PTSD, and TDIU, is vacated.



	                        ____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals




